DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination a first two-way radio configured to be carried by an employee who belongs to an nth (n=l, and N) group when the employees are grouped into first to Nth groups; a second two-way radio configured to be carried by an nth manager who manages employees who belong to the nth group; and a third two-way radio configured to be carried by a supervisor who supervises first to Nth managers, wherein an nth unique code is assigned to the nth group, and an (N+l)th unique code is assigned to an (N+l)th group which comprises the first to Nth managers and the supervisor, and wherein each of the first to third two-way radios comprises a first push-to-talk (PTT) button and a second PTT button, transmits a voice packet comprising at least one unique code set corresponding to the first PTT button while the first PTT button is pushed, transmits a voice packet comprising at least one unique code set corresponding to the second PTT button while the second PTT button is pushed, and processes and outputs a received voice packet when the received voice packet comprises at least one unique code set corresponding to a reception group.

Gottschalk et al. (US 2006/0276213) discloses a method for managing communication sessions in a packet-oriented communication system, consisting of a central control unit and a plurality of mobile 
stations, which can be interconnected via the central control unit (abstract), a communication session is established between mobile stations that are assigned to a first communication group, session priorities 
provided on his mobile phone for the purpose and speaks his voice message which is recorded by a microphone of the mobile telephone, is processed by the processing unit of the mobile telephone and forwarded via a communication network such as an above-mentioned mobile network, to the employees (P:0035-P:0036).

	However, the prior art of record does not teach applicant’s claimed invention discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865.  The examiner can normally be reached on M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        April 20, 2021